Exhibit 10.3(c)

LYONDELL CHEMICAL COMPANY

EXECUTIVE MEDICAL PLAN

(Amended and restated effective January 1, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

ARTICLE I INTRODUCTION

   1  

1.1

   Purpose of the Plan    1  

1.2

   Status of the Plan    1  

1.3

   Scope of the Plan and Relationship to the Insurance Contracts    1  

1.4

   Applicable Laws    1  

1.5

   Participating Employers    1

ARTICLE II DEFINITIONS

   2  

2.1

   Definitions    2

ARTICLE III ELIGIBILITY

   5  

3.1

   Participation    5  

3.2

   Enrollment Without Regard to Medicaid Eligibility    5  

3.3

   Participant Contributions    5  

3.4

   Right to Information    5  

3.5

   Right of Recovery    5  

3.6

   Underpayments    6  

3.7

   Transfer of Employment    6

ARTICLE IV CONTINUANCE OF COVERAGE

   7  

4.1

   COBRA    7  

4.2

   FMLA Leave    7  

4.3

   USERRA Leaves    7  

4.4

   QMCSOs    7

ARTICLE V BENEFITS

   8  

5.1

   Amount and Type of Benefits    8  

5.2

   Coverage Options    8  

5.3

   Benefits Payable    8  

5.4

   Presenting Claims for Benefits    8  

5.5

   Administrator Authority to Make Final Binding Decisions    9  

5.6

   Payment of Benefits    9  

5.7

   Incapacitated Participants    9  

5.8

   Payments After Death of a Participant    9  

5.9

   Coordination of Benefits    10  

5.10

   Right to Receive and Release Necessary Information    10  

5.11

   Right of Recovery    10  

5.12

   Underpayments    10  

5.13

   Disclosure of Medical Records    10  

5.14

   Conversion Policy    10  

5.15

   Subrogation and Recovery    11

ARTICLE VI ADMINISTRATION AND FUNDING

   12  

6.1

   Plan Administration    12  

6.2

   Plan Administrator Authority    12  

6.3

   Plan Administrator Duties    12  

6.4

   Expenses    13  

6.5

   Reliance on Reports, Certificates and Participant Information    13  

6.6

   Indemnification    13  

6.7

   Funding Policy    14  

6.8

   Amendment and Termination    14  

6.9

   Effect of Amendment or Termination    14  

6.10

   Information from a Participating Employer    14  

6.11

   Effect of Oral or Written Statements    14

ARTICLE VII ACCESS TO PROTECTED HEALTH INFORMATION

   15  

7.1

   Privacy and Security Rules    15



--------------------------------------------------------------------------------

  7.2    Privacy and Security Rules    15   7.3    Access to PHI    16   7.4   
Noncompliance    17   7.5    Separation Between Plan and Plan Sponsor    17

ARTICLE VIII MISCELLANEOUS PROVISIONS

   19   8.1    No Guarantee of Employment    19   8.2    Controlling Law    19  
8.3    Invalidity of Particular Provisions    19   8.4    No Vested Right to
Benefits    19   8.5    Non-Alienation of Benefits    19   8.6    Payments in
Satisfaction of Claims    19   8.7    Payments Due Minor and Incompetents    20
  8.8    No Guarantee of Tax Consequences    20   8.9    Indemnification of
Plan, Company and/or Participating Employers    20   8.10    Acceptance of Terms
of Plan    20   8.11    Evidences of Action by the Company and/or Participating
Employers    20   8.12    Clerical Error    20   8.13    Limitation of Rights   
21   8.14    Information to be Furnished    21   8.15    Statements    21   8.16
   Waiver or Estoppel    21   8.17    Legal Proceedings    21   8.18    Time
Limitation    21   8.19    Unknown Whereabouts    21   8.20    Health Care
Responsibilities    22   8.21    Abuse of Coverage    22   8.22    Preemption of
State Law    22



--------------------------------------------------------------------------------

LYONDELL CHEMICAL COMPANY

EXECUTIVE MEDICAL PLAN

(As Amended and Restated effective January 1, 2009)

RECITALS

WHEREAS, Lyondell Chemical Company has previously established the Lyondell
Chemical Company Executive Medical Plan (the “Plan”) in order to provide medical
benefits to a select group of employees of the Company and its subsidiaries and
affiliates (the “Participating Employers”); and,

WHEREAS, the Company desires to amend and restate the Plan, effective as of
January 1, 2009, intending thereby to restrict continued eligibility for
benefits hereunder only to certain former employees, as well as certain
dependents of such former employees, whose employment contracts provide that the
Company and/or the Participating Employers extend eligibility for Plan
participation to such former employees and/or dependents on and after January 1,
2009, subject to the terms of such contracts.

NOW, THEREFORE, the Company, having reserved the right to amend the Plan, hereby
amends and restates the Plan to read as follows, from and after January 1, 2009:



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION

1.1 Purpose of the Plan: The purpose of the Plan is to provide for the payment
or reimbursement of all or a portion of covered medical expenses incurred by
Participants while covered under the Plan. This Plan and its accompanying
appendices will be the sole documents used in determining Plan Benefits for
which Participants may be eligible, and these documents may be amended or
terminated at any time in accordance with the procedures listed herein. Any
amendment or termination so made shall be binding on all persons affected by
such.

1.2 Status of the Plan: This Plan is intended to qualify as a “medical care
plan” under Sections 105 and 106 of the Code, and a “group health plan” and
“employee welfare benefit plan” under ERISA and HIPAA, and is therefore to be
interpreted in a manner consistent with the requirements of the Code, ERISA and
HIPAA. Except to the extent provided herein, nothing in the Plan shall be
construed to affect the provisions of any other plan of benefits maintained by
the Company.

1.3 Scope of the Plan and Relationship to the Insurance Contracts: The Plan may
be funded by Insurance Contracts, Trusts, Participant contributions, the general
assets of the Company or any combination thereof. If any Plan Benefits are
provided through Insurance Contracts, such contracts will be included as
appendices to this Plan document, thereby forming a part of this Plan document
for all purposes, and no Benefits shall be payable through such Insurance
Contracts unless the Insurer reasonably determines the claimant is entitled to
them, subject to the other terms as stated herein. Should eligibility provisions
contained in the Participation Agreements conflict with the terms of an
applicable Insurance Contract or Summary Plan Description, such eligibility
terms in the Participation Agreements shall control. Notwithstanding the above,
on no account shall a separate bank account, if any, established by a
Participating Employer to fund its Plan obligations be considered owned by or an
asset of the Plan, nor shall such fund be considered a Trust, unless a Trust
Agreement is entered into by the Company assigning both such designations
thereto.

1.4 Applicable Laws: The Company intends this Plan to comply with all applicable
laws and their regulations, as amended. To the extent that any provision in this
Plan must be interpreted or construed, the Plan Administrator and/or the
Insurer, as applicable, shall have the authority, both jointly and severally, to
exercise such discretion in both a non-arbitrary and non-capricious manner, and
the Plan shall be interpreted or construed in such a manner as is necessary for
the Plan to be in compliance with all applicable laws.

1.5 Participating Employers: It is contemplated that affiliated companies of the
Company shall be Participating Employers in all or a portion of the Plan. By its
participation in any portion of the Plan, each Participating Employer
(a) acknowledges the appointment and power of the Plan Administrator, (b) agrees
to the Plan’s terms, including, but not limited to, a Participating Employer’s
funding obligations to the Plan, and (c) authorizes and designates the Company
and the Plan Administrator as the agents of the Participating Employer to act in
all transactions affecting the continued operation of the Plan. The Company in
its discretion may terminate a Participating Employer’s Plan participation at
any time for any reason by giving reasonable notice of such termination to the
Participating Employer.

 

1



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

2.1 Definition: Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless the context clearly
indicates to the contrary:

Administrative Services Providers means any individual or entity operating under
an agreement to provide administrative services with respect to any Benefits
offered hereunder.

Beneficiary means any person entitled to receive Benefit payments from the Plan.

Benefits mean the amounts payable under the terms of this Plan document and/or
Summary Plan Description (as may be limited or further described in an Insurance
Contract applicable hereto).

COBRA means the Consolidated Omnibus Budget Reconciliation Act of 1985, and its
regulations, as amended.

Code means the Internal Revenue Code of 1986, and regulations promulgated
thereunder, both as currently in existence or hereafter amended.

Company means Lyondell Chemical Company and any successor company. References to
the Company herein shall include, where applicable and unless the context
indicates otherwise, any Participating Employer.

Coverage Option means the medical coverage options listed in the Summary Plan
Description, if any.

Eligible Dependent means an individual who is a dependent of an Eligible
Employee and meets the eligibility requirements for Plan Participation as stated
in either the Plan or the Participation Agreement applicable to such individual.

Eligible Employee means a current or former employee of a Participating Employer
whose eligibility for Plan coverage is established pursuant to a Participation
Agreement.

ERISA means the Eligible Employee Retirement Income Security Act of 1974, and
its regulations, as amended.

HIPAA means the Health Insurance Portability and Accountability Act of 1996 and
its regulations, as amended.

HMO means a health maintenance organization properly licensed as such. Contracts
with an Insurer establishing an HMO as a Coverage Option will be considered
Insurance Contracts.

Insurance Contract means a group insurance policy issued by an Insurer to fund
the Benefits provided by the Plan. A copy of the current Insurance Contracts
shall be attached hereto as Appendix B, and such appendix shall be considered
updated concurrently with any changes to such Insurance Contracts.

 

2



--------------------------------------------------------------------------------

Insurer means any entity which issued the Insurance Contracts from which Plan
Benefits are funded, either in part or in total.

Leave of Absence means a period of absence from Active Work, whether paid or
unpaid, as approved by a Participating Employer in compliance with the
Participating Employer’s Leave of Absence policies and procedures.

Participant means each person participating in the Plan pursuant to a
Participation Agreement or the terms of the Plan.

Participating Employer means, individually, the Company and any successor
company, together with any subsidiary or affiliate of Lyondell Chemical Company
that participates in the Plan.

Participation Agreement means an agreement prior to January 1, 2009 between any
individual and a Participating Employer which contains contractual terms
permitting coverage in an executive medical plan sponsored by the Company or a
Participating Employer, and which terms have not been terminated by the Company
and/or a Participating Employer.

Plan means the Lyondell Chemical Company Executive Medical Plan, as set forth
herein and as may be hereafter amended from time to time.

Plan Administrator means the person, committee or other entity designated by the
Board of Directors of the Company to oversee the general administration of the
Plan, or, if none is so designated, the Company.

PPO means a preferred provider organization which organizes the provision of
health care services through individual contracts with PPO Providers.

PPO Provider means a health care practitioner which has contracted with a PPO to
provide medical services to Participants for a discounted rate of payment.

Qualified Medical Child Support Order (QMCSO) means a medical child support
order which satisfies the requirements of ERISA Section 609(a)(2). A National
Medical Support Notice promulgated pursuant to Section 401(b) of the Child
Support Performance and Incentive Act of 1998 shall also be considered a QMCSO
hereunder if such notice does not require the Plan to provide any form of
coverage not otherwise provided under this Plan, except to the extent necessary
to meet the requirements of a law relating to medical child support described in
Section 1908 of the Social Security Act.

Summary Plan Description means this Plan’s summary plan description, which may
or may not be combined with the summary plan description of other plans and/or
Plans maintained by the Company, as it currently exists or is hereafter amended.
A copy of the current Summary Plan Description shall be attached hereto as
Appendix A, and such appendix shall be considered updated concurrently with any
changes to such Summary Plan Description.

 

3



--------------------------------------------------------------------------------

Trust means the account(s), if any, created by a Trust Agreement(s) established
by the Plan Administrator and/or the Company on behalf of the Plan.

Trust Agreement(s) means the written document(s) entered into by the Company or
the Plan to establish a Trust, if any is so established.

USERRA Leave means a Leave of Absence taken by an Eligible Employee pursuant to
and contemplated by the Uniformed Services Employment and Reemployment Rights
Act of 1994 and its regulations, as amended from time to time (“USERRA”).

 

4



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

3.1 Participation: Participation in the Plan shall be restricted only to those
Eligible Employees and Eligible Dependents whose eligibility to participate in
the Plan is set forth in a Participation Agreement, or is established subject to
applicable law. Additional requirements for participation shall be determined by
the Company and incorporated into the Summary Plan Description or otherwise
communicated to Participants in a manner consistent with applicable law. As
well, this Plan may offer different Coverage Options to different Participants,
subject to the terms of the applicable Participation Agreements. Eligibility for
Benefits shall terminate consistent with the requirements of the Participation
Agreements, the Plan or other termination of coverage caused either through
termination or amendment of the Plan.

3.2 Enrollment Without Regard to Medicaid Eligibility: Contrary Plan provisions
notwithstanding, the Plan shall adopt enrollment policies without regard to
whether an Eligible Employee is eligible for or is provided medical assistance
under a state plan for medical assistance approved under title XIX of the Social
Security Act, but only to the extent the Plan is subject to such mandate by law.

3.3 Participant Contributions: The amount and frequency of contributions
required from a Participant in order to participate in the Plan, if any, shall
be determined by the Company and shall be communicated to Participants in a
manner which complies with applicable law. Further, the amount and/or frequency
of Participants’ contributions shall be subject to change by and in the sole
discretion of the Company, and Participants shall be advised of any such change
in the time and manner required by applicable law.

3.4 Right to Information: The Plan, the Plan Administrator, the Company, an
Insurer, and/or their designees have the right to obtain, receive and release
all information in order to administer the Benefits. As a precondition to
receiving Benefits, an individual claiming Benefits hereunder (or their
Beneficiary, if applicable) is required to furnish to the Plan, the Plan
Administrator, Administrative Services Providers or Insurers, and/or their
designees, all information they may deem necessary, in their discretion, for the
proper administration of the Plan, which may include but is not limited to, all
information regarding the medical condition of the Participant for which
Benefits are to be, are being or have been paid.

3.5 Right of Recovery. If Benefit payments have been made by the Plan
(including, but not limited to, payments made by an Insurer) in excess of the
maximum amount payable under the terms of the Plan, the Plan’s designated
representative (including, but not limited to, the applicable Insurer) has the
right to recover the excess amount paid on behalf of the Plan or themselves, as
applicable. The Plan shall have the right to recover such excess Benefit
payment(s) from any entity in possession thereof. If any entities shall fail or
refuse to return any overpayments to the Plan, the Plan Administrator and/or
Insurer shall have a right to initiate legal action in whatever form against
such entities, terminate all eligibility to future Benefit payments otherwise
payable to such entities from the Plan from either the same or subsequent
claim(s), and/or offset all future Benefit payments otherwise payable to such
entities from the Plan from either the same or subsequent claim(s) until the
amount of overpayment is recovered.

 

5



--------------------------------------------------------------------------------

3.6 Underpayments. If Benefit payments which should have been made by the Plan
are either not made or are made by any other plans, the Plan shall have the
right to make the proper Benefit payment either to the claimant or to the
organization(s) or plans which made such Benefit payments. Such payments shall
be considered as Benefits paid under this Plan and shall operate to fully
discharge the Plan, an Insurer, an Administrative Services Provider and/or the
Company, as applicable, from liability to the extent of such payment.

3.7 Transfer of Employment. Transfer of employment between and among different
Participating Employers and the locations of each, as long as the Participating
Employer chooses to include such location in its participation in the Plan,
shall not be considered a termination of eligibility hereunder, unless the
Participation Agreement specifies otherwise.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

CONTINUANCE OF COVERAGE

4.1 COBRA: For coverage continuation rights of “qualified beneficiaries”, as
defined by COBRA, the Plan shall be operated and administered in compliance with
COBRA. All notices required under COBRA shall be provided to Participants
pursuant to applicable law. Furthermore, a description of a Participant’s COBRA
rights and responsibilities shall be included in the Summary Plan Description.

4.2 FMLA Leave: Contrary Plan provisions notwithstanding, the Plan shall provide
for, to the extent required by the FMLA, continuation and reinstatement of
coverage for Participants upon an Eligible Employee’s FMLA Leave, and as long as
the Eligible Employee complies with the requirements imposed upon him/her under
the FMLA as a condition to such rights.

4.3 USERRA Leaves: Contrary Plan provisions notwithstanding, the Plan shall at a
minimum provide for, to the extent required by USERRA, continuation of coverage
and reinstatement of coverage for Participants upon an Eligible Employee’s
USERRA Leave, and as long as the Eligible Employee complies with the
requirements imposed upon him/her under USERRA.

4.4 QMCSOs: Contrary Plan provisions notwithstanding, this Plan shall provide
Benefits and coverage in accordance with the applicable requirements of a QMCSO,
and the Plan Administrator and/or any Insurer, as applicable, shall establish
written rules and procedures regarding compliance with such orders and provide
copies of same to Participants, as required by applicable law.

 

7



--------------------------------------------------------------------------------

ARTICLE V

BENEFITS

5.1 Amount and Type of Benefits: The only Benefits provided under this Plan are
those described in the Insurance Contracts and/or the Summary Plan Description,
and a Participant shall be eligible for such Benefits subject to such conditions
as are provided in the Insurance Contracts or Summary Plan Description, as
applicable, or, where inconsistent, as provided for herein. For the provision of
Benefits hereunder the Company and/or the Plan Administrator shall have the
authority to contract with an Insurer, an HMO, a PPO, a prescription benefits
manager and/or any similar association or grouping of health care providers,
either organized by an Insurer or any other entity.

5.2 Coverage Options: The terms and conditions of each Coverage Option shall be
described in the Insurance Contract and/or Summary Plan Description applicable
to such Coverage Option, or otherwise communicated to Participants in compliance
with applicable law, and Benefits offered to each Participant shall depend on
the Coverage Option selected by or for that Participant. There shall be no
requirement on any Participating Employer, Insurer or any other entity that all
Coverage Options be offered to all Participants. The covered Eligible Dependents
of an Eligible Employee must be covered under the same Coverage Option as the
Eligible Employee, unless such Eligible Dependents participate in the Plan as
individually covered COBRA continuees or as otherwise permitted in the Summary
Plan Description applicable to such Coverage Option.

5.3 Benefits Payable: Benefits are payable to the Participant whose covered
medical care is the basis of a claim under the Plan. A Participant shall have
only an unsecured contract right to receive Benefits (or to have Benefits paid
on his behalf) from the Plan. Whenever a Participant assigns Benefits to a
medical provider, or when the Company and/or the Plan contracts with a PPO or
HMO, payment of Benefits may be made directly to the medical provider and/or to
the applicable PPO Provider or HMO.

5.4 Presenting Claims for Benefits: Any person claiming Benefits under this Plan
shall make such claim in accordance with the provisions of the Summary Plan
Description and/or Insurance Contracts, and all such claims shall be subject to,
and processed by the Administrative Services Provider, Plan Administrator or
Insurer, as applicable, in accordance therewith. All claims procedures adopted
by the Plan Administrator, Administrative Services Provider and Insurer shall be
compliant with applicable law.

(a) Each Coverage Option may have different requirements for filing claims and
appealing denials of claims. All such requirements shall be included in the
Summary Plan Description or otherwise communicated to Participants in accordance
with applicable law.

(b) Participants may file claims and appeal adverse claim decisions either
themselves or through an authorized representative. An “authorized
representative” shall mean a person the Participant authorizes, in writing to
the Plan, to act on the Participant’s behalf. The Plan will also recognize a
court order giving a person authority to submit claims on the Participant’s
behalf.

 

8



--------------------------------------------------------------------------------

(c) If the Participant’s claims and/or appeals are denied in whole or in part, a
written notice of the denial shall be sent to the Participant, which notice must
comply with applicable law.

(d) A reduction or termination of a right to receive Benefits will be treated as
a claim denial, to the extent required by applicable law.

5.5 Administrator Authority to Make Final Binding Decisions: The Plan
Administrator, the Administrative Services Providers and the Insurer, as
applicable, shall administer the Plan in accordance with its terms. The Plan
Administrator shall have discretionary authority to the maximum extent allowed
by applicable law to construe and interpret the terms and provisions of the
Plan, to make determinations regarding issues which relate to eligibility for
Benefits, to decide disputes which may arise relative to a Participant’s rights,
and to decide questions of Plan interpretation and those of fact relating to the
Plan (including the right to remedy possible ambiguities, inconsistencies or
omissions). The decisions of the Plan Administrator will be final and binding on
all interested parties. While the Plan Administrator has full discretion and
authority to finally grant or deny Benefits under the Plan, the Company and/or
the Plan Administrator may delegate such fiduciary authority by contract to an
Administrative Services Provider and/or an Insurer to make binding decisions
regarding claims for Benefits and the appeals of such claims. If the Company
and/or the Plan Administrator so delegate such authority, the determination of
the applicable Administrative Services Provider and/or Insurer on appeal will be
final and binding, and such entity shall be considered a fiduciary of the Plan
when rendering such decisions. Notwithstanding anything else contained herein,
no entity other than the Company may act to expand the Benefits or classes of
eligibility described herein or in the Summary Plan Description.

5.6 Payment of Benefits: Any Benefit payment made by the Plan in accordance with
the Plan’s provisions shall fully discharge the Plan, the Company, any
Participating Employer, the Insurer, the Plan Administrator and any other Plan
fiduciary to the extent of such payment.

5.7 Incapacitated Participants: If the Plan Administrator, Administrative
Services Provider and/or Insurer, as applicable, determines that any Participant
is legally incapable of giving a valid receipt for any payment due to him/her,
and no guardian for this individual has been appointed, such payment may be made
to the individual or individuals who, in the professional judgment of the
applicable claims processor, has assumed the care and principal support of the
incapable Participant, and any payment made by the Plan in accordance with this
provision shall fully discharge the Participating Employers, the Plan, the Plan
Administrator, the Insurer(s) and/or the Administrative Services Provider(s),
all as may be applicable, from liability to the extent of such payment.

5.8 Payments After Death of a Participant: If a Participant dies before all
amounts due and payable to him/her have been paid, such amounts shall be paid or
provided to the Participant’s Beneficiary(ies) designated under the
LyondellBasell Non-Represented Eligible Employee Life and Accidental Death &
Dismemberment Plan or, if none is so designated, to the Participant’s estate
through its executor. This provision shall not apply to payments which the
Participant or his/her authorized representative has assigned to a medical
provider. Any payment made by the Plan in accordance with this provision shall
fully discharge the Participating Employers, the Plan, the Plan Administrator,
the Insurer(s) and/or the Administrative Services Provider(s), all as may be
applicable, from liability to the extent of such payment.

 

9



--------------------------------------------------------------------------------

5.9 Coordination of Benefits: The Plan shall contain procedures for coordination
with other plans, whether group, individual, state or federal, which also
provide Benefits similar in nature to those provided by this Plan. Such
coordination procedures shall be compliant with all applicable federal laws and
shall be described in the Plan’s Summary Plan Description or otherwise
communicated to Participants in compliance with applicable law.

5.10 Right to Receive and Release Necessary Information: The Plan, Plan
Administrator, an Administrative Services Provider, an Insurer, a Participating
Employer and/or their designees have the right to obtain, receive and release
all information in order to administer the Benefits. As a precondition to
receiving Benefits, an individual claiming Benefits hereunder (or their
Beneficiary, if applicable) is required to furnish to the Plan, Plan
Administrator, the applicable Administrative Services Provider, Insurer,
Participating Employer and/or their designees all information such may deem
necessary, in their discretion, for the proper administration of the Plan, which
includes but is not limited to, all information regarding the dental condition
of the Participant for which Benefits are to be, are being or have been paid.

5.11 Right of Recovery: If Benefit payments have been made by the Plan
(including, but not limited to, payments made by an Insurer) in excess of the
maximum amount payable under the terms of the Plan, the Plan’s designated
representative (including, but not limited to, the applicable Insurer) has the
right to recover the excess amount paid on behalf of the Plan or themselves, as
applicable. The Plan shall have the right to recover the excess Benefit from any
entity in possession thereof. If any entities shall fail or refuse to return any
overpayments to the Plan, the Plan and/or Insurer shall have a right to initiate
legal action in whatever form against such entities, terminate all eligibility
to future Benefit payments otherwise payable to such entities from the Plan from
either the same or subsequent claim, and/or offset all future Benefit payments
otherwise payable to such entities from the Plan from either the same or
subsequent claim until the amount of overpayment is recovered.

5.12 Underpayments: If payments which should have been made under the provisions
of this Plan are made under any other plans, the Plan shall have the right to
pay over to the organization(s) making such payments the amount which should
have been paid under this Plan. The payment shall be considered as Benefits paid
under this Plan and any payment made by the Plan in accordance with this
provision shall fully discharge the Participating Employers, the Plan, the Plan
Administrator, the Insurer(s) and/or the Administrative Services Provider(s),
all as may be applicable, from liability to the extent of such payment.

5.13 Disclosure of Medical Records: By electing coverage under this Plan, the
Plan and its designated representatives (including, but not limited to, the
applicable Insurer) may receive and disclose a Participant’s medical information
in connection with the treatment provided to Participants, the payment of
Benefits and the operation of this Plan. Election of coverage under the Plan
will constitute the Participant’s consent to the Plan’s use of records for this
purpose. This Section shall be subject to the provisions of Article VII herein.

5.14 Conversion Policy: If a conversion policy is made available from an Insurer
to a Participant, upon election of coverage under such policy, the Insurer will
be the sole provider of

 

10



--------------------------------------------------------------------------------

the benefits provided by such policy. Benefits provided under a conversion
policy shall not be Benefits, as defined hereunder, and shall not be an
obligation of the Plan or any of the Participating Employers.

5.15 Subrogation and Recovery: The Plan (either itself or through an Insurer)
shall be subrogated to all of the rights, claims, demands, actions, or
recoveries (collectively referred to in this Article as “Rights of Recovery”) of
the Participant against a Third Party (defined below) to the extent of any and
all amounts paid or payable under the Plan, past or future, due to an injury,
illness, sickness or other condition for which the Participant has, may have, or
asserts, any Rights of Recovery against a Third Party. The Plan shall be
subrogated to the Participant’s Rights of Recovery regardless of whether
Benefits have yet been paid and whether the Participant has been fully
compensated or made whole.

In the event any individual receives any recovery arising out of an injury,
illness, sickness or other condition for which a Participant has or may have any
Rights of Recovery against (a) any third party, (b) any liability or other
insurance covering the third party or the Participant, or (c) any other
responsible party (collectively known in this Article as “Third Party), the Plan
shall be entitled to immediate and first reimbursement from the proceeds of any
such recovery, to the full extent of Benefits paid and/or owing, regardless of
whether the Participant has been fully compensated or made whole in such claims
and regardless of the fault or negligence of the Participant.

The Plan’s rights of reimbursement and subrogation shall be from the first
monies to be paid to or received by the individual without deductions of any
type, including costs, except that attorney’s fees incurred and paid by a
Participant solely for the purpose of securing a payment from a Third Party with
respect to an injury, illness, sickness or other condition may reduce the amount
of such payment to which the Plan is entitled; provided, however, that such
reduction is negotiated with and agreed to by the Administrator or its
appropriate designee.

As a condition precedent to the payment of Benefits, the Participant must
execute (or secure the execution of) and deliver such instruments, and do
whatever else is necessary, to execute, protect and secure the Plan’s rights
hereunder. However, the Plan shall have a right to reimbursement and subrogation
from any party, including but not limited to the Participant, regardless of
whether the Participant executes and delivers such documents. The Participant
shall do nothing to prejudice the rights of the Plan to such reimbursement and
subrogation.

The Participant must promptly notify the Administrator of the possibility of
obtaining any recovery for personal injury for which the Plan has provided or
may be responsible for providing Benefits for the Participant. The Participant
shall not enter into a settlement regarding such personal injury, however,
without the prior written consent of the Administrator. The Plan may enforce its
subrogation and reimbursement rights by requiring the Participant to assert a
claim against any Third Party.

The Plan shall have a lien on all sums recovered in connection with the loss
causing the payment of Benefits, to the extent of its own payments. The Plan
shall also be entitled to recover from the Participant or Beneficiary any
Benefits paid in excess of amounts actually owed under the terms of the Plan,
including the right to deduct the amount of excess payment from any subsequently
payable Benefits. If the Participant or any Beneficiary accepts payment from the
Plan, that person does so pursuant to the provisions of the Plan.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

ADMINISTRATION AND FUNDING

6.1 Plan Administration: The general administration of the Plan shall be vested
in the Plan Administrator, who shall be appointed by the Board of Directors of
the Company. Each Administrative Services Provider or Insurer, with the general
approval of the Company or the Plan Administrator by way of an administration
agreement, Insurance Contract or other such vehicle, may also establish
procedures for the filing and administration of claims under the Coverage
Options for which they either provide administrative services or insure, and
which procedures shall be set forth in the Plan’s Summary Plan Description or
otherwise communicated to Participants. All such procedures shall be consistent
with applicable federal law.

6.2 Plan Administrator Authority. The Plan Administrator shall administer the
Plan in accordance with its terms and establish its policies, interpretations,
practices and procedures. For the terms of the Plan not provided in the
Insurance Contracts, and except as stated elsewhere in the Plan, the Plan
Administrator shall have sole discretionary authority to the maximum extent
allowed by applicable law, and in a non-arbitrary and non-capricious manner, to
construe and interpret the terms and provisions of the Plan, to make
determinations regarding issues which relate to eligibility for Benefits, to
decide disputes which may arise relative to a Participant’s rights, and to
decide questions of Plan interpretation and those of fact relating to the Plan
(including the right to remedy possible ambiguities, inconsistencies or
omissions). The Plan Administrator shall exercise such discretion as it deems
necessary for the Plan to be in compliance with all applicable laws and
regulations. The decisions of the Plan Administrator will be final and binding
on all interested parties.

(a) While the Plan Administrator has full discretion and authority to finally
grant or deny Benefits under the Plan, the Company and/or the Plan Administrator
may delegate such authority by contract to an Administrative Services Provider
to make binding decisions regarding claims for Benefits and the appeals of such
claims. In addition, where any Benefits are provided by Insurance Contracts, the
Company hereby delegates to the applicable Insurer discretionary authority to
make binding decisions regarding claims for Benefits and appeals of such claims.
To the extent of any such delegation, the determination of the applicable
Insurer and/or Administrative Services Provider on appeal will be final and
binding, and such entity shall be considered a fiduciary of the Plan when
rendering such decisions.

(b) Notwithstanding anything else contained herein, the administration of the
Insurance Contracts shall be vested solely in the applicable Insurer.

(c) For actions to be taken by the Company, either as the Plan Sponsor or Plan
Administrator, a Board resolution shall not be required unless specifically
stated herein, with a written document signed by an authorized officer (or its
delegate(s)) being hereby deemed sufficient.

6.3 Plan Administrator Duties. The Plan Administrator shall have all powers
necessary or proper to administer the Plan and to discharge its duties under the
Plan, including, but not limited to, the following powers:

(a) To make and enforce such rules, regulations, and procedures as it may deem
necessary or proper for the orderly and efficient administration of the Plan;

 

12



--------------------------------------------------------------------------------

(b) To enter into agreements with vendors to perform services for the Plan
and/or the Company with respect to the Plan;

(c) To prepare and distribute information explaining the Plan;

(d) To obtain from the Company Participants, Participating Employers,
Beneficiaries and any other person(s) such information as may be necessary for
the proper administration of the Plan;

(e) To sue or cause suit to be brought in the name of the Plan; and

(f) To establish a claims procedure, including a procedure for the review of any
claims made against the Plan which have been denied.

6.4 Expense. The assets of the Company or, if available, Plan assets may be used
to pay the reasonable expenses incident to the administration of the Plan,
including, but not limited to, the compensation of any legal counsel, advisors,
or other technical or clerical assistance as may be required; and any other
expenses incidental to the operation of the Plan that the Plan Administrator
determines are proper. Expenses of the Plan may be prorated, as determined by
the Plan Administrator, among the Company, Participating Employers and/or among
one or more trusts used to fund the Plan, if any.

6.5 Reliance on Reports, Certificates and Participant Information. The Plan
Administrator shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions, and reports furnished by an actuary,
accountant, controller, counsel, Insurer, Administrative Services Provider or
any other person who is employed or engaged for such purposes. Moreover, any
party with the responsibility to administer, either as a fiduciary or otherwise,
the provisions of the Plan shall be entitled to rely upon information furnished
by a Participant, including, but not limited to, such person’s current mailing
address.

6.6 Indemnification. The Company shall indemnify and hold harmless the Plan
Administrator (and each member thereof, if a committee), as well as each
employee of the Company who assists the Plan Administrator, against any and all
expenses and liabilities arising out of such person’s Plan administrative
functions or fiduciary responsibilities, as applicable, including, but not
limited to, any expenses and liabilities that are caused by or result from an
act or omission constituting the negligence of such individual in the
performance of such functions or responsibilities, but excluding expenses and
liabilities arising out of such individual’s own gross negligence or willful
misconduct. Such expenses to be indemnified hereunder include, but are not
limited to, the amounts of any settlement, judgment, costs, counsel fees, and
related charges reasonably incurred in connection with a claim asserted or a
proceeding brought. Notwithstanding the foregoing provisions of this Section,
this Section shall not apply to, and the Company shall not indemnify against,
any expense that was incurred without the general consent or approval of the
Company, which consent or approval may be granted orally, it being understood
that the Company does not consent to or approve of a violation of the terms of
the Plan or any action constituting the gross negligence or willful misconduct
of any employee.

 

13



--------------------------------------------------------------------------------

6.7 Funding Policy: The Plan Administrator in its sole discretion may a funding
mechanism as is necessary to carry out the purposes of that program, and
consistent with the funding requirements established by the Company.

6.8 Amendment and Termination: The Company reserves the absolute and
unconditional right to amend and/or terminate the Plan and any or all Benefits
provided for hereunder at any time and from time to time, including, but not
limited to, the right to reduce or eliminate Plan Benefits, and the right to
amend prospectively or retroactively. The Plan may be amended at any time and
from time to time by a written instrument signed by an officer of the Company
duly authorized by the Board of Directors of the Company. Amendments to the
Benefits provided hereunder may be accomplished through an amendment to the
Summary Plan Description or by way of contract between the Company (or Plan
Administrator) and the Insurer of the Insurance Contracts, and/or the issuance
of either an amendment to the Insurance Contracts or a new Insurance Contract.
Notice of a Plan amendment shall be communicated to Participants.

6.9 Effect of Amendment or Termination: If the Plan is amended or terminated,
each Participant and their Beneficiaries shall have no further rights under any
prior version of the amended or terminated Plan provisions, and the Plan
Administrator, Administrative Services Providers, Insurers and the Participating
Employers shall have no further obligations under such prior sections, except as
otherwise specifically provided under the amended terms of the Plan and/or the
Insurance Contracts, as applicable. However, no amendment or termination shall
be made that would diminish any accrued Benefits arising from incurred but
unpaid claims of Participants and/or Beneficiaries existing prior to the
effective date of such amendment or termination. Furthermore, if a Participating
Employer no longer participates in the Plan, such employer may still be
responsible, in the sole discretion of the Plan Administrator, to fund any and
all Benefits incurred by its affiliated Participants both prior to and after
such termination of such employer’s participation in the Plan, as well as any
reasonable expenses incurred by the Plan Administrator and the Company in
accomplishing the Participating Employer’s withdrawal of participation.

6.10 Information from a Participating Employer: The Participating Employers
shall supply full and timely information to the Company, the Plan Administrator,
Administrative Services Providers and Insurers, as applicable, of all matters
relating to the employment of its Eligible Employees, or any other information
in its possession, for purposes of determining eligibility for Benefits, and
such other pertinent facts as the Company, Plan Administrator, Administrative
Services Providers or Insurers may require.

6.11 Effect of Oral or Written Statements: Any oral or written representations
made by an employee or representative of the Company, an Administrative Services
Provider, an Insurer, the Plan Administrator or any other individual or entity
that alter, modify, amend, or are inconsistent with the written terms of the
Plan shall be invalid and unenforceable and may not be relied upon by any
Eligible Employee, Beneficiary, Eligible Dependent, service provider, or other
individual or entity, unless such representation meets the requirements of an
amendment or termination of the Plan pursuant to Section 6.8 above.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

ACCESS TO PROTECTED HEALTH INFORMATION

7.1 Privacy and Security Rules. This Article shall be interpreted in accordance
with the privacy and security regulations issued pursuant to HIPAA, and
published at 45 CFR Parts 160 and 164 (the “Privacy and Security Rules”), as now
in effect or hereafter amended. Any ambiguity contained in this Article shall be
interpreted in a manner which allows the Plan and the Company to comply with the
Privacy and Security Rules.

(a) The Plan may disclose protected health information (“PHI”), as that term is
defined in the Privacy and Security Rules to the Company (identified hereafter
in this Article as the “Plan Sponsor” of the Plan), subject to the restrictions
contained in this Article. The term “PHI” shall in all instances include the
term electronic protected health care information, or “ePHI”, also as defined in
the Privacy and Security Rules.

(b) The Plan shall not disclose PHI to the Plan Sponsor unless and until the
Plan Sponsor has provided the Plan’s Privacy Officer with a written
certification that the Plan Sponsor’s use of and access to PHI shall only be the
minimum necessary to accomplish the permitted purposes, which are outlined in
this Section. Furthermore, the Plan Sponsor hereby certifies that it will take
adequate measures to protect against the inadvertent disclosure and improper use
of PHI.

7.2 Privacy and Security Rules. The Company shall appoint a Privacy Officer for
the Plan. The Privacy Officer shall be responsible for:

(a) Training employees who handle PHI to do so in a way which reasonably
prevents inadvertent disclosures thereof;

(b) Establishing a complaint mechanism whereby Participants may dispute the
Plan’s, business associates’ and the Company’s uses and disclosures of PHI;

(c) Overseeing the Plan’s use and disclosure of PHI for “Payment, Treatment and
Health Care Operations,” as those terms are defined in the Privacy and Security
Rules, and to take reasonable steps to ensure that PHI is used solely by the
Plan for those reasons;

(d) Overseeing the Company’s use and disclosure of PHI to determine that such
use and disclosure is consistent with the provisions stated herein and the
certification provided by the Company, as the Plan Sponsor, to the Privacy
Officer;

(e) If any portion of Plan Benefits are funded through Insurance Contracts,
reasonably ensuring that the Insurer complies with the Privacy and Security
Rules as a “covered entity”, as such is therein defined;

(f) Overseeing the work of the Plan’s security official, as provided in 45
C.F.R. §164.308(a)(2); and

(g) Establishing procedures whereby:

(i) Participants may request access and copies of the PHI maintained by the
Plan, amendments to such PHI, restrictions and confidential communication
methods regarding the use and/or disclosure of such PHI;

 

15



--------------------------------------------------------------------------------

(ii) Participants may request an accounting of disclosures of PHI made by the
Plan for other than Payment, Treatment and Health Care Operations in the 6-year
period prior to the request for the accounting (but no further back than
April 14, 2003);

(iii) The Plans may evaluate, and then approve or deny, any such requests for
access, amendments, restrictions, confidential communication methods and
accountings; and,

(iv) The Plans may charge for copies, summaries, multiple requests for
accountings and any other work regarding the use and disclosure of PHI,
consistent with the Privacy and Security Rules.

7.3 Access to PHI. In furtherance of the Privacy and Security Rules and this
section, the Plan Sponsor shall:

(a) Not use or disclose PHI other than as permitted by this plan document or as
required by law;

(b) Reasonably ensure that any agents or subcontractors to whom the Plan Sponsor
provides PHI received from the Plan agree to the same restrictions and
conditions that apply to the Plan Sponsor, including without limitation the
implementation of reasonable and appropriate security measures to protect the
confidentiality and integrity of ePHI;

(c) Not use or disclose PHI for employment-related actions or in connection with
any other Plan which is not a Group Health Plan, unless approved to do so by the
individual who is the subject of the information and/or that individual’s
designated representative;

(d) Report to the Privacy Officer any use or disclosure of PHI of which Plan
Sponsor becomes aware that is inconsistent with the permitted uses or
disclosures of PHI, including without limitation the reporting of any security
incident relating to ePHI, and reasonably act to mitigate any harmful effect
which is known regarding such use, disclosure or security incident;

(e) Consider Participants’ requests to access and copy PHI in the possession of
the Company, to amend such PHI, for confidential communications concerning and
for restrictions on the use and disclosure of such PHI, and, upon request and to
the extent mandated by applicable law, provide the Privacy Officer and
Participants with an accounting of disclosures of PHI which were not made in the
furtherance of treatment, payment and health care operations;

 

16



--------------------------------------------------------------------------------

(f) Make its internal practices and records relating to the use and disclosure
of PHI received from the Plan available to the Department of Health and Human
Services, upon request;

(g) Implement reasonable and appropriate administrative, physical and technical
safeguards to protect the confidentiality, integrity and availability of the
ePHI that Plan Sponsor creates, receives, maintains or transmits on behalf of
the Plan;

(h) Ensure that the adequate separation referenced below is supported by
reasonable and appropriate security measures; and

(i) If feasible, return and destroy all PHI received from the Plan that the Plan
Sponsor still maintains in any form and retain no copies of such information
when it is no longer needed for the purpose for which disclosure was made,
except that, if such return or destruction is not feasible, the Plan Sponsor
shall limit further uses and disclosures to those purposes that make the return
or destruction of the information infeasible.

7.4 Noncompliance. If the persons who have access to PHI do not comply with the
provisions of this Article, the Company shall provide a mechanism for resolving
issues of noncompliance including, but not limited to, employee disciplinary
actions.

7.5 Separation Between Plan and Plan Sponsor. To ensure that adequate separation
is established between the Plan and the Plan Sponsor as required by the Privacy
and Security Rules, the following categories of employees of the Company shall
have access to PHI for the following permitted uses, but only to the extent
which is the minimum necessary to accomplish such permitted uses:

(a) Appropriate personnel of the Company’s Benefits Department, or a
substantially similar department, shall have access to perform Plan
administrative functions, as well as those functions necessary to assist the
Company in its settlor functions;

(b) Appropriate personnel of the Company’s Information Technology Department, or
a substantially similar department, in order to provide technical support to the
Plan and the Company with regard to permitted uses and disclosures of PHI;

(c) Appropriate personnel of the Company’s Accounting and Treasury Departments,
or a substantially similar department, in order to arrange for and accomplish
Plan funding from the Participating Employers and assist in the accounting
requirements for the Plan, the Company and the Participating Employers;

(d) Appropriate personnel of the Company’s Tax Department, or a substantially
similar department, in order to comply with government reporting requirements;

(e) Appropriate personnel of the Company’s Payroll and Human Resources
Departments for payroll and enrollment purposes;

 

17



--------------------------------------------------------------------------------

(f) Appropriate personnel employed by the Company, either as employees or
independent contractors, to audit the Plan for compliance with its terms;

(g) Appropriate personnel employed by the Company, either as employees or
independent contractors, to provide legal services to the Plan or to the
Company; and,

(h) Appropriate personnel employed by the Company as independent contractors to
provide other necessary Plan administration services including, but not limited
to, insurance agents to provide consulting services and obtain insurance quotes,
actuaries to assess the Plan’s ongoing claims risk, data aggregation specialists
in order to more efficiently determine Plan liabilities, consulting firms to
design Plan Benefits, financial accounting to determine Plan costs and claims
processing companies to assist the Company and/or the Plan Administrator in the
processing of claims made against the Plan.

 

18



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS PROVISIONS

8.1 No Guarantee of Employment. The adoption and maintenance of the provisions
of this Plan shall not be deemed to constitute a contract between a
Participating Employer and any Eligible Employee, or to be a consideration for,
or an inducement or condition of, the employment of any person. Nothing herein
contained shall be deemed to give to any Eligible Employee the right to be
retained in the employ of the Company or to interfere with the right of the
Company to discharge an Eligible Employee at any time, to give the Company the
right to require the Eligible Employee to remain in its employ, nor to interfere
with any Eligible Employee’s right to terminate his employment relationship with
the Company at any time.

8.2 Controlling Law. This Plan shall be construed, administered and governed in
all respects under applicable federal law, and to the extent that the Plan
Administrator determines federal law has been finally judged inapplicable in any
particular circumstance, under the laws of the State of Texas as to such a
circumstance. If any provision of this Plan shall be held by a court or
government agency of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.

8.3 Invalidity of Particular Provisions. In the event any provision of this Plan
adopted hereunder shall be held illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining provisions of this Plan
but shall be fully severable, and this Plan adopted hereunder shall be construed
and enforced as if said illegal or invalid provisions had never been inserted
therein.

8.4 No Vested Right to Benefits. Nothing in the Plan, or any other document
describing, interpreting or relating to the Plan shall be construed to provide
vested, nonforfeitable, nonterminable or nonchangeable Benefits or rights
thereto. No communication, written or oral, may modify, supersede or void the
written terms of the Plan unless such communication constitutes a valid
amendment of the Plan adopted pursuant to the procedures described elsewhere
herein.

8.5 Non-Alienation of Benefits. No Benefit payment under this Plan shall be
subject in any way to alienation, sale, transfer, pledge, attachment,
garnishment, execution or encumbrance of any kind, and any attempt to accomplish
the same shall be void. If the Plan Administrator shall find that such an
attempt has been made with respect to any payment due or to become due to any
Participant, the Plan Administrator in its sole discretion may terminate or
otherwise modify the interest of such Participant in such payment, and in such
case shall apply the amount of such payment to or for the benefit of such
Participant as the Plan Administrator may determine, and any such application
shall be a complete discharge of all liability with respect to such Benefit.
Notwithstanding this paragraph, a Participant may assign rights to his Benefits
to a medical provider providing covered medical services.

8.6 Payments in Satisfaction of Claims. Any payment or distribution to any
Participant or Beneficiary in accordance with the provisions of the Plan shall
be in full satisfaction of all claims under the Plan. Furthermore, such payments
will operate as a complete discharge of any liabilities of the Plan, the Plan
Administrator, the Company (including any employees of the Company), any
Insurers and any Administrative Services Providers. In the

 

19



--------------------------------------------------------------------------------

event any uncertainty shall develop as to the person to whom payment of any
Benefit shall be made, the payment of all or any part of those Benefits may be
withheld until the dispute has been resolved to the satisfaction of the Plan
Administrator or, if authority to determine the Benefits payable has been
delegated to an Administrative Services Provider or Insurer, to the satisfaction
of the applicable Administrative Services Provider or Insurer.

8.7 Payments Due Minor and Incompetents. If the Plan Administrator, Insurer or
Administrative Services Provider, as applicable, determines that any person to
whom a payment is due hereunder is a minor or is incompetent by reason of
physical or mental disability, the Plan Administrator, Insurer or Administrative
Services Provider, as applicable, shall have power to cause the payments
becoming due to such person to be made to another for the benefit of such minor
or incompetent, without the Plan Administrator, Insurer or Administrative
Services Provider, as applicable, being responsible to see to the application of
such payment. Furthermore, such payments will operate as a complete discharge of
any liabilities of the Plan, the Plan Administrator, the Company (including any
employees of the Company), any Insurers and any Administrative Services
Providers.

8.8 No Guarantee of Tax Consequences. Neither the Company, the Plan
Administrator, an Insurer, an Administrative Services Provider or other person,
as applicable, makes any commitment or guarantee that any amounts paid to or for
the benefit of a Participant hereunder will be excludable from the Participant’s
gross income for federal or state income and employment tax purposes, or that
any other federal or state tax treatment will apply to or be available to any
Participant. It shall be the obligation of each Participant to determine whether
each payment hereunder is excludable from the Participant’s gross income for
federal and state income and employment tax purposes, and to notify the Company
if the Participant has reason to believe that any such payment is not so
excludable.

8.9 Indemnification of Plan, Company and/or Participating Employers. If any
Participant receives any payment hereunder that is not for a covered Benefit,
such Participant, or if a dependent child, a parent of that child, shall
indemnify and reimburse the Plan, Company and/or Participating Employer for any
liability each may incur with regard to such payment, including but not limited
to a failure to withhold federal or state income tax or social security tax from
such payments.

8.10 Acceptance of Terms of Plan. As a condition of participation in the Plan,
each Participant agrees on behalf of themselves and their dependents, heirs,
legal representatives and assigns to be bound by the provisions of this Plan.

8.11 Evidences of Action by the Company and/or Participating Employers. Any
action required by any provision of this Plan to be taken by the Company or by
any Participating Employer shall be evidenced by a written document issued by an
appropriate corporate officer. All interested parties may rely upon, and shall
be fully protected in acting in accordance with, such written documents and/or
resolutions.

8.12 Clerical Error. Any clerical error by the Company, the Plan Administrator,
an Insurer, an Administrative Services Provider or other person, as applicable,
in keeping pertinent records, or a delay in making any changes, will not
invalidate coverage otherwise validly in force or continue coverage validly
terminated. An equitable adjustment of contributions will be made

 

20



--------------------------------------------------------------------------------

when the error or delay is discovered. If, due to a clerical error, an
overpayment occurs in a Plan payment, the Plan retains a contractual right to
the overpayment from the party paid or the Participant upon whose behalf the
payment was made.

8.13 Limitation of Rights. Neither the establishment of the Plan nor any
amendment hereto, nor the payment of any Benefits, will be construed as giving
to any person any legal or equitable right against the Company, the Plan
Administrator, an Insurer, an Administrative Services Provider or other person,
as applicable, or their respective officers and directors, as an Eligible
Employee or otherwise, except as expressly provided herein.

8.14 Information to be Furnished. Participants shall provide the Company, the
Plan Administrator, an Insurer, an Administrative Services Provider or other
person, as applicable, with whatever information as may reasonably be requested
from time to time for the purpose of administering the Plan.

8.15 Statements. All coverage provided under the Plan is based on the
truthfulness of statements made by Participants, either in a written enrollment
form or otherwise. Coverage can be voided, and any claims erroneously paid can
be recovered by the Plan, if such coverage was provided or claim paid based on
any misrepresentation or fraudulent misstatement made to any employee of the
Company or to the Plan Administrator, an Insurer, an Administrative Services
Provider or other person, as applicable, by or on behalf of such Participant.

8.16 Waiver or Estoppel. No term, condition or provision of the Plan shall be
waived, and there shall be no estoppel against the enforcement of any provision
of the Plan, except by written direction of the Plan Administrator. No such
waiver shall be deemed a continuing waiver unless specifically stated. Each
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived. No failure to enforce any provision of
this Plan shall affect the right thereafter to enforce such provision, nor shall
such failure affect its right to enforce any other provision of this Plan.

8.17 Legal Proceedings. No action at law or in equity shall be brought to
recover on the Plan prior to the expiration of the claims and review procedures
set out in the documents describing the Benefits hereto. No such legal action
shall be valid if brought more than 3 years from the expiration of the time
within which proof of loss is required by the Plan, or such longer period if
allowed by applicable law.

8.18 Time Limitation. If any time limitation of the Plan with respect to giving
notice of claim or furnishing proof of loss, or the bringing of an action at law
or in equity, is less than that permitted by applicable law, such limitation is
hereby extended to agree with the minimum period permitted by such law.

8.19 Unknown Whereabouts. It shall be the affirmative duty of each Participant
to inform and update the Company, the Plan Administrator, the Insurer or
Administrative Services Provider, as applicable, regarding the Participant’s
current mailing address. If a Participant fails to perform this function,
neither the Company, the Plan Administrator, an Insurer, an Administrative
Services Provider or other person, as applicable, shall be responsible for any
late payment or loss of Benefits or for failure of any notice to be provided or
provided timely under the terms of the Plan to such individual.

 

21



--------------------------------------------------------------------------------

8.20 Health Care Responsibilities: With regard to the Plan Benefits, all
responsibility for health care decisions with respect to a Participant
concerning any treatment, choice of health care provider, drug, service or
supply shall rest exclusively with the Participant and/or the Participant’s
treating health care provider. The Participating Employers, Plan Administrator,
Administrative Services Providers and Insurers have no responsibility for any
such medical decision(s) or for any act(s) or omission(s) of any physician,
hospital, pharmacist, nurse, or other provider of health care goods or services.
Notwithstanding anything else contained herein, the execution of a contract
between the Company and/or the Plan with a PPO, an HMO, an Insurer, an
Administrative Services Provider or any other similar entity shall not be
considered interference in any manner with any or all Participants’ health care
decisions.

8.21 Abuse of Coverage: In the event that the Company and/or the Plan
Administrator makes a good faith determination, in their sole discretion, that
evidence exists that a Participant is attempting to abuse Plan coverage or
Benefits by attempting or aiding the filing of claims to which a person is not
entitled, the Company and/or the Plan Administrator may limit or terminate the
coverage or Benefits provided to said Participant to the extent it or they deems
necessary to prevent such abuse, and shall be entitled to turn over all
information to appropriate governmental authorities to investigate whether fraud
has taken place under federal and/or state law. Any such termination or
limitation of coverage or Benefits shall be effective at 11:59 p.m. on the date
that the Plan Administrator mails or otherwise provides written notice of same
to the Participant. Coverage or Benefits limited or terminated pursuant to this
Section may be reinstated upon the Company’s or the Plan Administrator’s
determination that the Participant has presented satisfactory evidence that
abuse of Plan coverage or Benefits did not occur or that further attempts at
such abuse are unlikely to occur. Notwithstanding the above, neither this
paragraph nor any provision of this Plan shall be used in any way to
discriminate against a Participant in the valid exercise of his/her rights
hereunder, including, but not limited to, the election of coverage and the
claiming of Benefits to which the Participant is entitled under the terms of the
Plan.

8.22 Preemption of State Law: If any provision of an Insurance Contract or
Summary Plan Description purports to allow a state statute or regulation to
govern the administration or provision of Benefits provided by this Plan, such
allowance shall be invalid unless the Plan Administrator, in its sole
discretion, expressly determines otherwise. The mere acceptance of an Insurance
Contract to fund, in whole or in part, Plan Benefits shall not be considered an
act of the Plan Administrator to so determine.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company by signature of its duly authorized officer,
hereby adopts this document, along with any appendices thereto, as the plan
document for the Plan effective as of January 1, 2009.

 

LYONDELL CHEMICAL COMPANY

/s/ Gerald A. O’Brien

Gerald A. O’Brien Vice President and General Counsel

 

23



--------------------------------------------------------------------------------

APPENDIX A

SUMMARY PLAN DESCRIPTION

 

24



--------------------------------------------------------------------------------

APPENDIX B

INSURANCE CONTRACTS

 

25